                Case 3:18-cv-02472-SK Document 20 Filed 01/07/19 Page 1 of 2



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                       No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                     ORDER GRANTING PLAINTIFFS’
13                                                   MOTION FOR LEAVE TO TAKE
                               Plaintiffs,
                                                     IMMEDIATE DISCOVERY: DMV
14
     v.                                              Case filed: April 25, 2018
15                                                   Courtroom: C, 15th Fl.
     ERIK J. ROSE and INHERITANCE                    Hon. Sallie Kim
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19
             Good cause appearing therefore, as required by Rules of Federal Procedure Rule
20
     26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
21
     DMV is GRANTED. It is hereby:
22
          ORDERED that Plaintiffs may serve immediate discovery on the California Department of
23
     Motor Vehicles (“DMV”) to obtain the registered owner address of any vehicle currently
24
     registered under the name of Erik John Rose; and for the address of Erik John Rose, California
25
     Driver’s License number C0638398. by serving a subpoena pursuant to Rule 45 of the Federal
26
     Rules of Civil Procedure requesting this information; provided, however, that said discovery
27
     shall be conditioned on: (a) payment to DMV by Plaintiffs of all reasonable costs of: (i)
28


                                                                                                      1
                Case 3:18-cv-02472-SK Document 20 Filed 01/07/19 Page 2 of 2



 1   compiling the requested information and; (ii) all other reasonable costs and fees incurred

 2   responding to discovery.

 3      IT IS FURTHER ORDERED THAT any subpoena issued pursuant to this order shall be used

 4   by Plaintiffs solely for the purpose of protecting Plaintiffs’ rights as enumerated in the

 5   Complaint.

 6
     Date: January 7, 2019
 7
 8
 9
                                                           ________________________________
10                                                         Sallie Kim, U.S. Magistrate Judge
11                                                         U.S. District Court

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                                  2
